— Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 23, 1983, convicting him of criminal mischief in the third degree and resisting arrest, after a nonjury trial, and imposing sentence.
*1056Judgment affirmed, and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5).
A review of the record reveals that the People proved defendant’s guilt of every element of criminal mischief in the third degree (Penal Law, § 145.05) beyond a reasonable doubt and that the proof adduced to meet the $250 figure set forth in section 145.05 of the Penal Law was sufficient. We also conclude that defendant received a fair trial and effective representation within the meaning of the Constitution (see People v Aiken, 45 NY2d 394, 399-400; People v Morris, 100 AD2d 630, 631; People v Abdullah, 100 AD2d 550, 551). Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.